December 14, 2010 John P. Nolan Senior Assistant Chief Accountant C/o Babette Cooper United States Securities and Exchange Commission Washington, D.C. 20549 Re: Las Vegas Railway Express, Inc. Form 10-K for Fiscal year Ended March 31, 2010 Forms 10-Q for Fiscal Quarter Ended June 30, 2010 and September 30, 2010 File No. 333-144973 Dear Ms. Cooper: In response to your letter dated November 19, 2010, here are the answers as follows: Form 8-K Item 9.01 filed January 28, 2010 1. In your Form 8-K, you state you will file the financial statements and pro forma financial information of Las Vegas Railway Express on or before April 2,2010.However, per our review of your Forms 8-K filed, we did not note any financial statements or pro forma financial information pertaining to Las Vegas Railway Express. Financial statements of an acquired business must be filed in an amended Form 8-K not later than 71 calendar days after the day that the initial report on Form 8-K must be filed.-Please tell us why you have net yet filed the required financial information and when you plan to do so. Response See EXHIBIT I attached. Form 10-K as of March 31, 2010 2. While your discussion of the results of operations and cash flows reports the changes that took place from fiscal year 2009 to 2010, it does not discuss the reasons for any of the changes. Please revise future filings to include such disclosures. 6650 Via Austi Parkway, Suite 170 * Las Vegas, NV 89119 Tel: (702) 583-6698Fax: (702) 297-8310 Page1of 7 Response Selling, general and administrative, (SG&A), expenses were $729,298.62, for the year ended March 31, 2010, as compared to $1,116,494 for the year ended ended March 31, 2009, an decrease of $387,195 or 53%. This was primarily due to significant decreases in office, travel and medical insurance expenses.For the year ended March 31, 2009, there was an increase of $448,609, or 40%, as compared to the March 31, 2008 amount $667,885. Salary and payroll taxes were $797,391 for the year ended March 31, 2010 as compared to $1,219,313 for the year endedMarch 31, 2009, decrease of $421,922 or 35% due to the decrease in operating activities as the Company re-evaluated its operations and changed focus of its business plan.For the year ended March 31, 2009, there was an increase of $538,654, or 79%, as compared to the March 31, 2008 amount $680,658. Professional fees were $752,552 (including expenses from discontinued operations) compared to $162,593, a increase of $589,957 or 362.8%.This was due to the expenses required for the change in business operations and acquisition of Las Vegas Railway Express.For the year ended March 31, 2009, there was an decrease of$206,525 or 56% as operations were implemented in 2008 with startup costs. 3. As a related matter, please tell us and revise future filings to disclose the reason for the $800,000 increase in stock subscription payable in 2010. We note your disclosure on page 41 which states you owe 16,000,000 shares of stock "which are to be issued upon the completion of certain agreements between the company." Please tell us if the stock subscription payable pertains to the 16,000,000 shares. Also, please tell us and review future filings to discuss the agreements that need to be completed for these snares to be issued. Response The stock subscription payable is related to the asset purchase agreement with Las Vegas Railway, Inc. and pertains to the 20,000,000 shares to be issued upon completion of certain milestones by the Company.There were 16,000,000 shares undistributed at March 31, 2010. · 4,000,000 shares upon closing of asset purchase agreement; · 2,000,000 shares upon procurement of approval from Union Pacific Railroad to allow operation on UP trackage; · 2,000,000 shares uponprocurement of approval from Burlington Northern Santa Fe Railway to allow operation on BNSF trackage; · 4,000,000 shares upon procurement of a train railset of passenger cars available for operation; · 4,000,000 shares upon procurement of a train haulage agreement of passenger cars by an approved haulage company such as Amtrak, Herzog, Rail America, or any Class 1 railroad company. · 4,000,000 shares upon first actual operating run. 6650 Via Austi Parkway, Suite 170 * Las Vegas, NV 89119 Tel: (702) 583-6698Fax: (702) 297-8310 Page2of 7 Statement of Cash Flows, page 16 4. We note the significant sales of loans held for investment that you made during the year ending March 31, 2009. However, the sale of the loans held for investment appear to be classified as operating activities as opposed to investing activities in your statement of cash flows. Please explain your basis for your current classification and provide us with the accounting guidance you relied on to support your presentation. Response In the Form 10-K for March 31, 2009, it was detailed that the Company acquired non-performing loans for the purpose of “re-performing” the loans to either sell to bulk purchasers or refinancing the borrower out of the loan.The financial statements for the predecessor entity that originally acquired the loans stated that the loans were “scheduled to be re- performing or sold at foreclosure during the next twelve months and liquidated for cash.”The loans were not intended to be “held for investment.”We believe that the March 31, 2009 financial statements did not describe the loan portfolio correctly.The description of “Mortgage Loan Pool” as described in the restated financial statements included in the March 31, 2010 financial statements and Form 10-K.As of March 31, 2010, the loan portfolio is included in discontinued operations. 5. Your report $5,015,485 of "acquisition of loan pool" as a cash flow from financing activity in your statement of cash flows as of March 31, 2008. However, on page 23 you state that you issued stock and warrants valued at $5,015,485 for the acquisition of the mortgage loans. Accordingly, it appears this transaction is a non-cash activity and should not be reported as cash flows from financing activities. Furthermore, you state in your response letter dated February 26, 2010 that the warrants issued for the loan pool purchase took place on November 1, 2008 which would result in a non-cash flow activity for the year ending March 31, 2009 and not March 31, 2008. Please explain to us your current accounting and the guidance you relied on to support your presentation. Response See EXHIBIT II revised Statement of Cash Flows.This will be included in any subsequent filings of the 2010 Financial Statements.The acquisition of the Loan Pool took place in December 2007.The seller was to receive 2.9 million shares of stock upon completion of a reverse merger into an existing OTCBB shell.The Company also agreed upon completion of such merger to grant seller a warrant to purchase 2.5 million sharesat an exercise price of $1.50 per share. The valuation of the portfolio is revised as a non-cash flow activity for the year ended March 31, 2008, although the warrants were not issued until November 2008. 6. As a related matter, we note you report financing cash flow activities of $160,000 and $247,667 for "Warrant issued for debt" and "Stock issued for reduction of debt", respectively as of March 31, 2010. These also appear to be non-cash activities. Please explain to us your current accounting and the guidance you relied on to support your presentation. 6650 Via Austi Parkway, Suite 170 * Las Vegas, NV 89119 Tel: (702) 583-6698Fax: (702) 297-8310 Page3of 7 Response See EXHIBIT II revised Statement of Cash Flows.This will be included in any subsequent filings of the 2010 Financial Statements. Note 2 — Summary of Significant Accounting Policies, page 18 Intangible Assets, page 21 7. We note the goodwill balance of $843,697 as of March 31, 2010 as a result of your acquisition of Las Vegas Railway Express. Please provide us with all of the disclosures required by ASC Topic 805 and revise future filings accordingly. Response See EXHIBIT III attached for disclosures required for the business combinations as per ASC Topic 805. Fair Value of Financial Instruments, page 22 8. We note your response to comment 5 of our letter dated March 15, 2010 stating that the SFAS 157 disclosures have been included in the March 31, 2010 Form 10-K. However, we could not locate these disclosures. Please revise future filings to include these disclosures and provide us with these disclosures in your response letter to us. Response Fair Value of Financial Instruments The Company's financial instruments as defined by FASB ASC 825-10-50 include cash, trade accounts receivable, and accounts payable and accrued expenses.All instruments are accounted for on a historical cost basis, which, due to the short maturity of these financial instruments, approximates fair value at March 31, 2010.The amounts shown for notes payable approximate fair value because current interest rates and terms offered to the Company for similar debt are substantially the same. FASB ASC 820 defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles, and expands disclosures about fair value measurements. FASB ASC 820 establishes a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value as follows: Level 1. Observable inputs such as quoted prices in active markets; 6650 Via Austi Parkway, Suite 170 * Las Vegas, NV 89119 Tel: (702) 583-6698Fax: (702) 297-8310 Page4of 7 Level 2. Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3. Unobservable inputs in which there is little or no market data, which requires the reporting entity to develop its own assumptions. The mortgage loan portfolio we report at fair value in our consolidated financial statements fall within the Level2 category and are valued primarily utilizing inputs and assumptions that are observable in the marketplace or that can be derived from observable market data compared with instruments with similar characteristics. In the absence of such information or if we are not able to corroborate these prices by other available, relevant market information, we estimate their fair values by using internal calculations or discounted cash flow techniques that incorporate prepayment rates, discount rates and delinquency, default and cumulative loss expectations, that are implied by market prices for similar securities and collateral structure types. Because this valuation technique relies on significant unobservable inputs, the fair value estimation is classified as Level3. The process for determining fair value using unobservable inputs is generally more subjective and involves a high degree of management judgment and assumptions. These assumptions may have a significant effect on our estimates of fair value, and the use of different assumptions as well as changes in market conditions could have a material effect on our results of operations or financial condition. Note 8 - Equity, page 26 9. We note your response to comment 9 from our letter dated March 15, 2010, stating that you have restated your financial statements. We note your disclosures on page 31 of your Form 10-K as of March 31, 2010 stating that the 2,000,000 employee stock options granted during fiscal year ended March 31, 2009 were not properly accounted for previously. The impact of the restatement appears to be $63,551. Given the assumptions you reported on page 27 of the Form 10-K, it appears your restatement should be much larger. Please provide us with the Black Scholes calculation you relied on to derive the stock option expense of $63,551 for the 2,000,000 options issued on November 1, 2008. Response EXHIBIT IV is the Black Scholes calculation for the 2,000,000 employee stock options granted.The $317,755 is being recognized at $63,551 annually over a five year vesting period at 20% per year. As a related matter, we note that you issued 2,853,171 warrants on November 1, 2008 as part of the compensation for your acquisition of 4,466 mortgage loans. In comment 9 of our letter dated March 15, 2010, we addressed not only the valuation of the 2,000,000 in options issued but also the 2,853,171 warrants issued. In your restatement on page 31 of your current Form 10-K, it does not appear that you addressed the 2,853,171 warrants issued. We note your disclosure on page 23 of the Form 10-K stating the fair value of the warrants and 2,900,000 shares of common stock issued was $5,015,485 and was based on the fair value of the portfolio acquired. Please tell us how you determined the $5,015,485 value of the mortgage loans. Please provide us with the exact calculations you used to determine this value and the guidance you relied on to support this. 6650 Via Austi Parkway, Suite 170 * Las Vegas, NV 89119 Tel: (702) 583-6698Fax: (702) 297-8310 Page5of 7 Response The value of the loans was determined by the frequency of the collections on the loan. So a group of loans that had payments made every other month would be in the 50% pool. If the face value of those loans was $2 million they were put on the companies books at $1 million. When payment was received the interest went to the P&L the principle against the loan balance. They did not accrue interest on any missed payments. Gain or loss was recorded when the loan was sold. We note your response to comment 10 from our letter dated March 15, 2010. It appears your response was cut-off and thus we could not determine the accounting treatment for your option and warrant cancellations. Accordingly, we reiterate our request for you to tell us your accounting treatment for your cancellation of the 2,853,171 warrants and the 2,000,000 options and where this is presented in the financial statements. While you disclosed the cancellations in your Form 10-Q as of December 31, 2009, we did not note any disclosures regarding this matter in your Form 10-K as of March 31, 2010. Lastly, please revise future filings to discuss the cancellations, substitute compensation and your accounting treatments. Response It is correct that the 2,853,171 warrants were cancelled in the period ended December 31, 2009.We will disclose in all future filings that these were cancelled.The warrants were part of the initial acquisition of the loan portfolio and the valuation included in additional paid in capital.As the valuation had not changed, the valuation remained in additional paid in capital. Form 10-Q as of June 30. 2010 Note 6 – Equity, page 10 In this footnote you state that there are 2,853,175 warrants outstanding. In your Form 10-Q as of December 31, 2009, you state that 2,853,171 warrants were cancelled and we addressed this in our previous letter and our comment above.Please clarify. Response It is correct that the 2,853,171 warrants were cancelled in the period ended December 31, 2009.We will disclose in all future filings that these were cancelled.The warrants were part of the initial acquisition of the loan portfolio and the valuation included in additional paid in capital.As the valuation had not changed, the valuation remained in additional paid in capital. 6650 Via Austi Parkway, Suite 170 * Las Vegas, NV 89119 Tel: (702) 583-6698Fax: (702) 297-8310 Page6of 7 Exhibits 31.1 and 31.2 We note multiple differences between the language of your certifications and the language required by Item 601(bX31) of Regulation S-K. Please revise all future certifications accordingly. Response We will comply. Form 10-O as of September 30.2010 Exhibits 31.1 and 31.2 We note multiple differences between the language of your certifications and the language required by Item 601(bX31) of Regulation S-K. Please revise all future certifications accordingly. Response We will comply. You may contact Mr. Michael Barron, CEO at (702) 583-6715 if you have any questions. Sincerely, /s/ Michael A. Barron Michael A. Barron Chief Executive Officer 6650 Via Austi Parkway, Suite 170 * Las Vegas, NV 89119 Tel: (702) 583-6698Fax: (702) 297-8310 Page7of 7 EXHIBIT I UNAUDITED PRO FORMA OPERATING RESULTS The accompanying unaudited pro forma operating results are prepared as if the acquisition of Las Vegas Railway Express, Inc. by Liberty Capital Asset Management, Inc. had occurred at the beginning of the periods.The results have been adjusted for the elimination of intercompany transactions.The results for Liberty Capital Asset Management, Inc. have been restated to correct errors in previously reported amounts The pro forma operating results may not be indicative of the actual results of operations that would have occurred had the acquisition been consummated on the dates indicated and there can be no assurance that the foregoing results will be obtained.In particular, the pro forma condensed consolidated financial statements are based on management’s current estimates of the asset purchase agreement.The actual results may differ. Nine Months Year ended Ended Ended March 31, December 31, Revenues $ $
